Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered. 

Response to Amendment
Applicant’s submission filed 09/13/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-8 & 10-18 are currently pending. 

Response to Arguments
With regard to the 112(b) rejection:
With regard to the rejection of Claims 1, 10 & 15-17. Applicant has amended the claims to address the clarity of “the device”.  The 112(b) rejection is withdrawn.

With regard to the claim interpretation:
Applicant accepts the 112(f) means plus function language interpretations as presented below under the heading of Claim Interpretation and initially presented in the final office action dated 27 May 2022.

With regard to the 103 rejection:
Applicant’s arguments with respect to Claims 1-8 & 10-18 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Applicant has added new language to Claims 1, 15 & 17 regarding the axis of sliding the reservoir into the drive mechanism and the axis of rotation of the drive mechanism that requires additional consideration

Applicant’s arguments and amendments with regard to Claims 1-8 & 10-17 and new Claim 18 have been considered in light of references of Luchinger in view of Luchinger823 and Patterson.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA , except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
The cited limitations have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “means” coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, a structural modifier does not precede the generic placeholder.

 Since the claim limitations invoke 35 U.S.C. 112(f), the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
The following table provides the generic place holder, functional language and the review and citation of the specification that shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
Claim(s)
Generic nonce term or “means”
Functional Language 
Interpretation from written description citations from PGPUB
1, 2, 6, 7, 10-12, 15 & 17
Motorized delivery means 
for delivering the ingredient to be measured out from the reservoir 
[0027 the motorized means comprise a motor of which the speed is in accordance with the difference between the mass acquired and the predetermined mass of the ingredient]
4
wireless communication means
Configured  to receive at least one predetermined mass
[0056 The stored data could be retrieved from the device by known methods, such as wireless transmission to a remote device] interpreted as any digital transfer device not physically connected for direct transfer from the storage device
1 & 15
the means of acquisition
(interpreted as) for acquiring the mass of the ingredient 
[0079 The means 120 for acquiring a mass are scales]
10
A holder 
for holding the device corresponding to the guide of the device in position
[0116 Preferably, the means 205 for holding in position, prevent any rotation of the device 10 with respect to the reservoir 20]
12
vibration means  
(interpreted) for inducing vibration into the ingredient
[128 & 129 Preferably, the worm screw 220 comprises a cam in contact with the disc of the plate 230] interpreted as a vibrating plate or extension.


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 etseg. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8 & 10-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 15 & 17 recite the limitation “the motorized means having an axis of rotation parallel to the first axis such that the interlocking of the motorized means with the delivery means and the mounting of the motorized means on the reservoir is carried out in one translational motion along the first axis;” which is unclear as to what the structural requirement of, the motorized means to the delivery means having an axis of rotation parallel to the first axis. The motor means to the delivery means may have more than one axis direction driven.  The drive motor can directly drive an axis or have drive shafts that are bevel jointed to translate axis directions (e.g. 90⁰ axis direction change) to meet diving needs at any designated axis direction.  

All dependent claims are rejected for their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10 & 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Luchinger (US 20080072993; “Luchinger”) in view of Luchinger823 (US 20010027823; “Luchinger823”) and in further view of Patterson (US 6056027: “Patterson”).

Claim 1.  Luchinger discloses a device (Fig. 1: drive device 150) for measuring  out of at least one ingredient [0002: The present disclosure relates to a device for dispensing measured doses of substances in powder- or paste form] contained in a reservoir (Fig. 1:  source container 110) and associated with a predetermined mass [0015: The target container rests on the load receiver during the dosage-dispensing process, which allows a continuous collection of weight data and thus the control and regulation of the dosage-dispensing process], comprising : a guide (Fig. 1: 181) for slidably mounting  [0043: The second counterpart element 181 in cooperation with the second form element 121 serves to position the source container 110 not only in the plane that extends orthogonal to the load direction, but also supports the source container 110 in a defined manner in the direction of the load. The second form element 121 has a spherical zone with the center of the sphere lying on the longitudinal axis of the source container 110] to the reservoir (Fig. 1:  source container 110) along a first axis (Fig. 1: 181 a horizontal axis guide connector) a reader (Fig. 1: reader 175) [0048:  Accordingly, the identification-reader device 175 is not a camera, but a receiver that communicates with the identification emitter 116] for reading an identifier (Fig. 1: identification emitter 116) [0048: container/reservoir 110 includes an identification emitter 116, for example an RFID tag or a communication- and memory chip. Accordingly, the identification-reader device 175 is not a camera, but a receiver that communicates with the identification emitter 116] on the reservoir (Fig. 1:  source container 110), said identifier (Fig. 1: identification emitter 116) [0048: container/reservoir 110 includes an identification emitter 116, for example an RFID tag or a communication- and memory chip. Accordingly, the identification-reader device 175 is not a camera, but a receiver that communicates with the identification emitter 116] including identifying information [0026-0027] & [0048] of said ingredient [0002: The present disclosure relates to a device for dispensing measured doses of substances in powder- or paste form]; motorized means (Fig. 3:  150 drive device) [0051] for interlocking [0051:  removing [e.g. or inserting] the source container 110 from the drive device, at least the force of the retaining latch has to be overcome. The first form element 111 in FIG. 3 is of a substantially cylindrical shape and has a spherical zone 119 at the opposite end from the cover 113. So that the source container 110 can be lifted out of the second counterpart element 181' against the direction of the load and then pulled out of the drive device at a right angle [e.g. horizontal axis] to the direction of the load, the first form element 111 has to be rod-shaped in accordance with the required upward travel and movable in the first counterpart element 151 against the direction of the load as well as in the direction [e.g. horizontal axis] of the slot of the first counterpart element 151] with a delivery means (Fig. 3: 121 with rotating shaft 132) on the reservoir (Fig. 3: 110) and being configured for actuating delivery of from the reservoir (Figs. 1 & 3: 110) [0040] such that the interlocking of the motorized means (150) with the delivery means (Fig. 3: 121 with rotating shaft 132 located in the reservoir 110 cavity) and the mounting of the motorized means (Fig. 3:  150 drive device) on the reservoir (Fig. 3: 110) is carried out in one translational motion along the first axis (horizontal axis)[0051 reservoir 110 installed along the horizontal axis into 181]; a container (Fig. 1: receiving container 200) for receiving the ingredient [0002: The present disclosure relates to a device for dispensing measured doses of substances in powder- or paste form]  from the reservoir (Fig. 1:  source container 110); a means of acquisition of a mass measurement (Fig. 1: force measurement 190 and load receiver 191) [0015:  The target container rests on the load receiver during the dosage-dispensing process, which allows a continuous collection of weight data and thus the control and regulation of the dosage-dispensing process] of the ingredient [0002: The present disclosure relates to a device for dispensing measured doses of substances in powder- or paste form] delivered into the container (Fig. 1: receiving container 200) the guide (181) is mounted on the reservoir (Fig. 1:  source container 110) and the ingredient is identified by the reader (Fig. 1: reader 175) [0048:  Accordingly, the identification-reader device 175 is not a camera, but a receiver that communicates with the identification emitter 116], the controller (Fig. 1: drive device 150) is configured to maintain the motorized means (150 with valve) activated until the mass of the ingredient acquired by the means of acquisition (Fig. 1: force measurement 190 and load receiver 191) [0015:  The target container rests on the load receiver during the dosage-dispensing process, which allows a continuous collection of weight data and thus the control and regulation of the dosage-dispensing process] is equal to the predetermined mass for the ingredient [0015:  the drive device is electrically and/or mechanically connected to a force-measuring device, in particular a balance. The latter can during the dosage-dispensing collect appropriate control- and regulating data for the control and regulation of the dosage-dispensing process. The control- and regulating quantities, in particular the change of the weight values as a function of time, can be processed in a control- and regulating unit, whose output values can control the drive device in a suitable manner].

Luchinger does not explicitly disclose:
a mobile device for measuring out of at least one ingredient.
the controller is configured to maintain the motorized means activated until the mass of the ingredient acquired by the means of acquisition is equal to the predetermined mass for the ingredient.
the motorized means having an axis of rotation parallel to the first axis.

With regard to 1) The citing of the device as a “mobile device” is a feature held by the courts in that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. (See In re Lindberg, 93 USPG 23 (CCPA 1952). The predictability is reinforced by the fact that applicant does not provide supporting claims or disclosure to producing or using a known and established hardware consisting of a mobile device with sensors (e.g. weighing scale).  Examiner notes while features of an apparatus may be recited either structurally or functionally, claims directed to the intended use of an apparatus must be distinguished from the prior art in terms of structure rather than function if the system is found capable of performing the recited functional steps. MPEP 2114 and 2106. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make Luchinger’s device mobile because mobility of the device increasing the use and time efficiency of the device through efficient placement in areas as need by the user.

With regard to 2) Luchinger823 discloses a motorized means (Fig. 1: motor 13 shaft 27) for interlocking with a delivery means (Fig. 1: rotating body 5) on the reservoir (Fig. 1: reservoir 1) and being configured for actuating delivery of the ingredient to from the reservoir [0027:  This produces a precisely directed stream of bulk material into a narrow-neck container 16 sitting on a balance 15, with no spillage losses]; the controller (Fig. 1: controller 24) is configured to maintain the motorized means [0030] activated until the mass of the ingredient acquired by the means of acquisition is equal to the predetermined mass for the ingredient [0030:  a computer/controller unit 24 connected to the balance 15, controlling the drive unit in such a manner that the delivery of bulk material is stopped as soon as the target weight has been reached].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Luchinger823’s motorized delivery elements, controller and processing to deliver the material by circulating and dispensing the material as a system to use with Luchinger’s dispensing system because the movement of the material provides a smooth flow of the substance and provides the monitoring processing an accurate rate of weight to determine when the delivered mass of substance is precisely delivered [Luchinger823 0007-0008].

With regard to 3) Patterson teaches a motorized means (Fig. 2: 70 actuator) [Col. 6 lines 25-40:   Actuator 70 is attached to frame 28 and is mechanically connected to arm member 64 on the right side of frame 28 as shown in FIG. 2. Actuator 70 is a motor driven actuator which rotates arm member 64 approximately 90⁰ in two opposite directions. That is, actuator 70 turns arm member 64 90⁰ in one direction in one movement and returns arm member 64 90⁰back to its original position in the second movement. Actuator 70 causes substantially continuous, constant speed movement of arm member 64 and valve 62] the motorized means (Fig. 2: 70) having an axis of rotation (Figs. 2-4:  70 rotates arm 64 of a ball valve in the horizontal axis) parallel to the first axis (Figs. 2-4:  horizontal axis rotating arm 64). 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Patterson’s horizontal axis  means of actuating a ball dispensing portion of the reservoir as Luchinger’s dispensing portion because  a ball valve allows material flowing from the hopper slows to a rate at which the exact amount flowing therefrom can be accurately controlled providing continuous, constant speed movement of the ball valve from the open position to the closed position [Patterson Col. 3 lines 1-20].

Claim 2. Dependent on the device according to claim 1. Luchinger further discloses at least two containers (Fig. 1: receiving container 200) [0012:  To make it possible that source containers of different lengths can be used in the same drive device, the distance of the first counterpart element to the second counterpart element can be adjustable, so that it can be matched to the distance between the first form element and the second form element of a source container. Using source containers of different lengths has various advantages] for receiving each ingredient to be measured out, and wherein, the controller (Fig. 1: drive device 150) is configured to activate, at each change of container (Fig. 1: receiving container 200), the motorized means when the reservoir (Fig. 1:  source container 110) of the ingredient to be measured out is identified by the reader (Fig. 1: reader 175) [0048:  Accordingly, the identification-reader device 175 is not a camera, but a receiver that communicates with the identification emitter 116] for reading an identifier (Fig. 1: identification emitter 116) [0048: container/reservoir 110 includes an identification emitter 116, for example an RFID tag or a communication- and memory chip. Accordingly, the identification-reader device 175 is not a camera, but a receiver that communicates with the identification emitter 116] and the device  (Fig. 1: reader 175 positioned opposite reservoir 100) is positioned opposite the reservoir (Fig. 1:  source container 110), until the mass of the ingredient acquired by the scale (Fig. 1: force measurement 190 and load receiver 191) is equal to the predetermined mass for the ingredient [0015:  the drive device is electrically and/or mechanically connected to a force-measuring device, in particular a balance. The latter can during the dosage-dispensing collect appropriate control- and regulating data for the control and regulation of the dosage-dispensing process. The control- and regulating quantities, in particular the change of the weight values as a function of time, can be processed in a control- and regulating unit, whose output values can control the drive device in a suitable manner].
  
Claim 3. Dependent on the device according to claim 2.  Luchinger further discloses comprises the reader (Fig. 1: reader 175) [0048:  Accordingly, the identification-reader device 175 is not a camera, but a receiver that communicates with the identification emitter 116] for reading an identifier (Fig. 1: identification emitter 116) [0048: container/reservoir 110 includes an identification emitter 116, for example an RFID tag or a communication- and memory chip. Accordingly, the identification-reader device 175 is not a camera, but a receiver that communicates with the identification emitter 116] of a container (Fig. 1: receiving container 200) and wherein, each container (Fig. 1: receiving container 200) comprises an identifier (Fig. 1: identification emitter 116) [0048: container/reservoir 110 includes an identification emitter 116, for example an RFID tag or a communication- and memory chip. Accordingly, the identification-reader device 175 is not a camera, but a receiver that communicates with the identification emitter 116]. 

Claim 5. Dependent on the device according to claim 1. Luchinger does not explicitly disclose a display for displaying at least one predetermined mass and/or at least one identifier 
Patterson further discloses a display (Fig. 1: display 3) [Col. 10 lines 1-10] for displaying at least one predetermined mass [Col. 10 lines 1-10: The user will then enter the desired number corresponding to the desired number of acres or ounces. Once a valid amount has been entered, the display will flash and the start key can be depressed to begin dispensing the desired amount].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Patterson’s display for displaying a predetermined mass with Luchinger’s continuous monitoring of weight because the display improves the quality and reliability of the device by giving the user real-time information on the performance of the device and to intervene if there is a problem.
Claim 6. Dependent on the device according to claim 1. Luchinger does not explicitly disclose: 
the mass measurement to be acquired by the scale is set to zero before the implementation of the motorized means.  

Patterson further discloses the mass measurement to be acquired by the scale (44) is set to zero [Col. 7 lines 60-67: Controller 78 will then be "reset" which will cause the unit to automatically perform a tare check (e.g. a tare check is a zeroing step] before the implementation of the motorized means (70) [Col. 7 lines 60-67: Controller 78 will then be "reset" which will cause the unit to automatically perform a tare check. After the tare check, the user will enter either the acres key or ounces key on the control panel to indicate the desired units to be entered. The user will then enter the desired number corresponding to the desired number of acres or ounces. Once a valid amount has been entered, the display will flash and the start key can be depressed to begin dispensing the desired amount].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Patterson’s tare check before starting the delivery as an element and processing step with Luchinger’s weighing process because zeroing out the mass of the load plate and the empty container improves the accuracy of weighing the substances to be dispensed into the container by removing all other weight values that are not directly the weight value of the dispensed substance [Patterson Col. 7 lines 60-67].

Claim 8. Dependent on the device according to claim 1. Luchinger further discloses the reader (Fig. 1: reader 175) [0048:  Accordingly, the identification-reader device 175 is not a camera, but a receiver that communicates with the identification emitter 116] for reading an identifier (Fig. 1: identification emitter 116) [0048: container/reservoir 110 includes an identification emitter 116, for example an RFID tag or a communication- and memory chip. Accordingly, the identification-reader device 175 is not a camera, but a receiver that communicates with the identification emitter 116] induces an electromagnetic field [0048 RFID radio frequency].  

Claim 10. Luchinger discloses a reservoir (Fig. 1:  source container 110) for holding an ingredient [0002: The present disclosure relates to a device for dispensing measured doses of substances in powder- or paste form] comprising: - a holder (Fig. 1: 181) for holding a guide (Fig. 1: 121) of a mobile device according to claim 1, said holder (Fig. 1: 181) is configured to allow slidably mounting [0043: The second counterpart element 181 in cooperation with the second form element 121 serves to position the source container 110 not only in the plane that extends orthogonal to the load direction, but also supports the source container 110 in a defined manner in the direction of the load. The second form element 121 has a spherical zone with the center of the sphere lying on the longitudinal axis of the source container 110] the guide (Fig. 1: 121),  to the holder (Fig. 1: 181); - an opening having delivery means (Fig. 1: 122) for delivering the ingredient out of the reservoir (Fig. 1:  source container 110), said delivery means (Fig. 1: 122) is configured for interlocking [0041:  Incorporated in the dosage-dispensing head is a closure body (not shown in the drawing) which can driven to rotate and which is connected to a closure shaft 132 that is movably constrained in the source container 11. The body of the source container 110 is configured as a tube-shaped middle part 112 and is closed off at the top by a cover 113] with actuating delivery means (Fig. 1:  132 shaft with end opening) on the device (Fig. 1: source container 110 & 155) and for being activated [0041] by the actuating delivery means (Fig. 1: 122) of the device (Fig. 1: source container 110 & 155); and - an identifier (Fig. 1: identification emitter 116) [0048: container/reservoir 110 includes an identification emitter 116, for example an RFID tag or a communication- and memory chip. Accordingly, the identification-reader device 175 is not a camera, but a receiver that communicates with the identification emitter 116] for including identifying information [0026-0027] & [0048] of the ingredient [0002: The present disclosure relates to a device for dispensing measured doses of substances in powder- or paste form] contained by the reservoir (Fig. 1:  source container 110), said information is configured to be detected by a reader (Fig. 1: reader 175) [0048:  Accordingly, the identification-reader device 175 is not a camera, but a receiver that communicates with the identification emitter 116] of the device [0048]. 

Luchinger does not explicitly disclose:
a mobile device for measuring out of at least one ingredient.
delivery means is configured for interlocking with motorized delivery means on the measuring device and for being activated by the motorized delivery means of the measuring device.
 
With regard to 1) The citing of the device as a “mobile device” is a feature held by the courts in that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. (See In re Lindberg, 93 USPG 23 (CCPA 1952). The predictability is reinforced by the fact that applicant does not provide supporting claims or disclosure to producing or using a known and established hardware consisting of a mobile device with sensors (e.g. weighing scale).  Examiner notes while features of an apparatus may be recited either structurally or functionally, claims directed to the intended use of an apparatus must be distinguished from the prior art in terms of structure rather than function if the system is found capable of performing the recited functional steps. MPEP 2114 and 2106. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make Luchinger’s device mobile because mobility of the device increasing the use and time efficiency of the device through efficient placement in areas as need by the user.

With regard to 2) Luchinger823 teaches delivery means (Fig. 1: rotating body 5) is configured for interlocking with motorized means (Fig. 1: motor 13 shaft 27) for interlocking with a on the reservoir (Fig. 1: reservoir 1) and being configured for actuating delivery of the ingredient to from the reservoir [0027:  This produces a precisely directed stream of bulk material into a narrow-neck container 16 sitting on a balance 15, with no spillage losses]; the controller (Fig. 1: controller 24) is configured to maintain the motorized means [0030] activated until the mass of the ingredient acquired by the means of acquisition is equal to the predetermined mass for the ingredient [0030:  a computer/controller unit 24 connected to the balance 15, controlling the drive unit in such a manner that the delivery of bulk material is stopped as soon as the target weight has been reached].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Luchinger823’s motorized delivery elements, controller and processing to deliver the material by circulating and dispensing the material as a system to use with Luchinger’s dispensing system because the movement of the material provides a smooth flow of the substance and provides the monitoring processing an accurate rate of weight to determine when the delivered mass of substance is precisely delivered [Luchinger823 0007-0008].

Claim 14. Dependent on the reservoir according to claim 10. Luchinger further discloses the identifier (Fig. 1: identification emitter 116) [0048: container/reservoir 110 includes an identification emitter 116, for example an RFID tag or a communication- and memory chip. Accordingly, the identification-reader device 175 is not a camera, but a receiver that communicates with the identification emitter 116] comprises an electronic tag (Fig. 1: identification emitter 116) activated by an electromagnetic field [0048: container/reservoir 110 includes an identification emitter 116, for example an RFID (radio frequency identification) tag].

Claim 15. Luchinger discloses a system for the measuring out of at least one ingredient [0002: The present disclosure relates to a device for dispensing measured doses of substances in powder- or paste form] contained in a reservoir (Fig. 1:  source container 110), the system comprising - a holder (181) mounted on the reservoir (Fig. 1:  source container 110); an opening (122) having delivery means (122) for delivering the ingredient [0002] out of the reservoir (Fig. 1:  source container 110); an identifier (Fig. 1: identification emitter 116) [0048: container/reservoir 110 includes an identification emitter 116, for example an RFID tag or a communication- and memory chip. Accordingly, the identification-reader device 175 is not a camera, but a receiver that communicates with the identification emitter 116] including identifying information [0026-0027] & [0048] of the ingredient [0002] contained by the reservoir (Fig. 1:  source container 110); a device for measuring out of at least one ingredient [0002] contained in a reservoir (Fig. 1:  source container 110), said mobile device including: - a guide for slidably mounting to the holder of the reservoir (Fig. 1:  source container 110); - a reader (Fig. 1: reader 175) [0048:  Accordingly, the identification-reader device 175 is not a camera, but a receiver that communicates with the identification emitter 116] along a first axis (Fig. 2: 181 slides reservoir 110) for reading the identifying information [0026-0027] & [0048] on the identifier (Fig. 1: identification emitter 116) [0048: container/reservoir 110 includes an identification emitter 116, for example an RFID tag or a communication- and memory chip. Accordingly, the identification-reader device 175 is not a camera, but a receiver that communicates with the identification emitter 116]; - actuated means (Fig. 1:  shaft 132 with ability to receive torqueing force)  for interlocking [0041:  Incorporated in the dosage-dispensing head is a closure body (not shown in the drawing) which can driven to rotate and which is connected to a closure shaft 132 that is movably constrained in the source container 11. The body of the source container 110 is configured as a tube-shaped middle part 112 and is closed off at the top by a cover 113] with the delivery means (Fig. 1: 122 outlet) on the reservoir (Fig. 1:  source container 110) and for actuating delivery (132 valve) [0041] of the ingredient [0002] from the reservoir (Fig. 1:  source container 110); motorized means (Fig. 3:  150 drive device) [0051] for interlocking [0051:  removing [e.g. or inserting] the source container 110 from the drive device, at least the force of the retaining latch has to be overcome. The first form element 111 in FIG. 3 is of a substantially cylindrical shape and has a spherical zone 119 at the opposite end from the cover 113. So that the source container 110 can be lifted out of the second counterpart element 181' against the direction of the load and then pulled out of the drive device at a right angle [e.g. horizontal axis] to the direction of the load, the first form element 111 has to be rod-shaped in accordance with the required upward travel and movable in the first counterpart element 151 against the direction of the load as well as in the direction [e.g. horizontal axis] of the slot of the first counterpart element 151] with a delivery means (Fig. 3: 121 with rotating shaft 132) on the reservoir (Fig. 3: 110) and being configured for actuating delivery [0040] of from the reservoir (Figs. 1 & 3: 110) [0040] such that the interlocking of the motorized means (150) with the delivery means (Fig. 3: 121 with rotating shaft 132 located in the reservoir 110 cavity) and the mounting of the motorized means (Fig. 3:  150 drive device) on the reservoir (Fig. 3: 110) is carried out in one translational motion along the first axis (horizontal axis)[0051 reservoir 110 installed along the horizontal axis into 181]; - a container (Fig. 1: receiving container 200) for receiving the ingredient [0002] from the reservoir (Fig. 1:  source container 110); - a means of acquisition of a mass measurement (Fig. 1: force measurement 190 and load receiver 191) [0015:  The target container rests on the load receiver during the dosage-dispensing process, which allows a continuous collection of weight data and thus the control and regulation of the dosage-dispensing process] of the ingredient [0002] delivered into the container (Fig. 1: receiving container 200); a controller (Fig. 1: drive device 150) configured to activate when the guide (121) is mounted on the reservoir (Fig. 1:  source container 110) and the ingredient [0002] is identified by the reader, the controller (Fig. 1: drive device 150)  is configured activated until the mass of the ingredient [0002] acquired by the means of acquisition (Fig. 1: force measurement 190 and load receiver 191) [0015:  The target container rests on the load receiver during the dosage-dispensing process, which allows a continuous collection of weight data and thus the control and regulation of the dosage-dispensing process] is equal to the predetermined mass [0015:  the drive device is electrically and/or mechanically connected to a force-measuring device, in particular a balance. The latter can during the dosage-dispensing collect appropriate control- and regulating data for the control and regulation of the dosage-dispensing process. The control- and regulating quantities, in particular the change of the weight values as a function of time, can be processed in a control- and regulating unit, whose output values can control the drive device in a suitable manner] for the ingredient [0002].
a mobile device for measuring out of at least one ingredient.
a motorized means for interlocking with a delivery means on the reservoir and being configured for actuating delivery of the ingredient to from the reservoir); the controller is configured to maintain the motorized means activated until the mass of the ingredient acquired by the means of acquisition is equal to the predetermined mass for the ingredient.
the motorized means having an axis of rotation parallel to the first axis.

With regard to 1) The citing in the preamble of the device produced as a “mobile device” is a feature held by the courts in that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. (See In re Lindberg, 93 USPG 23 (CCPA 1952). The predictability is reinforced by the fact that applicant does not provide supporting claims or disclosure to producing or using a known and established hardware consisting of a mobile device with sensors (e.g. weighing scale).  Examiner notes while features of an apparatus may be recited either structurally or functionally, claims directed to the intended use of an apparatus must be distinguished from the prior art in terms of structure rather than function if the system is found capable of performing the recited functional steps. MPEP 2114 and 2106. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reduce the size and weight of Patterson’s device to increase the commercial viability of Patterson’s weighing and dosage device with a size efficiency for applications with limited space.

With regard to 2) Luchinger823 discloses a motorized means (Fig. 1: motor 13 shaft 27) for interlocking with a delivery means (Fig. 1: rotating body 5) on the reservoir (Fig. 1: reservoir 1) and being configured for actuating delivery of the ingredient to from the reservoir [0027:  This produces a precisely directed stream of bulk material into a narrow-neck container 16 sitting on a balance 15, with no spillage losses]; the controller (Fig. 1: controller 24) is configured to maintain the motorized means [0030] activated until the mass of the ingredient acquired by the means of acquisition is equal to the predetermined mass for the ingredient [0030:  a computer/controller unit 24 connected to the balance 15, controlling the drive unit in such a manner that the delivery of bulk material is stopped as soon as the target weight has been reached].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Luchinger823’s motorized delivery elements, controller and processing to deliver the material by circulating and dispensing the material as a system to use with Luchinger’s dispensing system because the movement of the material provides a smooth flow of the substance and provides the monitoring processing an accurate rate of weight to determine when the delivered mass of substance is precisely delivered [Luchinger823 0007-0008].

With regard to 3) Patterson teaches a motorized means (Fig. 2: 70 actuator) [Col. 6 lines 25-40:   Actuator 70 is attached to frame 28 and is mechanically connected to arm member 64 on the right side of frame 28 as shown in FIG. 2. Actuator 70 is a motor driven actuator which rotates arm member 64 approximately 90⁰ in two opposite directions. That is, actuator 70 turns arm member 64 90⁰ in one direction in one movement and returns arm member 64 90⁰ back to its original position in the second movement. Actuator 70 causes substantially continuous, constant speed movement of arm member 64 and valve 62] the motorized means (Fig. 2: 70) having an axis of rotation (Figs. 2-4:  70 rotates arm 64 of a ball valve in the horizontal axis) parallel to the first axis (Figs. 2-4:  horizontal axis rotating arm 64). 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Patterson’s horizontal axis  means of actuating a ball dispensing portion of the reservoir as Luchinger’s dispensing portion because  a ball valve allows material flowing from the hopper slows to a rate at which the exact amount flowing therefrom can be accurately controlled providing continuous, constant speed movement of the ball valve from the open position to the closed position [Patterson Col. 3 lines 1-20].

Claim 16. Dependent on the system according to claim 15. Luchinger further discloses the device (Fig. 1) is powered by electric current [0042] and the holder (181 no electrical contact), delivery means (opening 122) and the identifier (Fig. 1: identification emitter tag 116) [0048: container/reservoir 110 includes an identification emitter 116] of the reservoir (Fig. 1:  source container 110) are electrically passive. 
 
The limitation of the device being a mobile device is taught with legal precedence in the rejection of claim 1.

Claim 17.  Luchinger discloses a method for measuring out at least one ingredient [0002] contained in a reservoir (Fig. 1:  source container/reservoir 110) and being associated with a predetermined mass [0015 The target container rests on the load receiver during the dosage-dispensing process, which allows a continuous collection of weight data and thus the control and regulation of the dosage-dispensing process], comprising the following steps: - slidably mounting  a mobile measuring device [0043 The second counterpart element 181 in cooperation with the second form element 121 serves to position the source container 110 not only in the plane that extends orthogonal to the load direction, but also supports the source container 110 in a defined manner in the direction of the load. The second form element 121 has a spherical zone with the center of the sphere lying on the longitudinal axis of the source container 110. The second counterpart element 181 is likewise of fork-shaped configuration]to the reservoir (Fig. 1:  source container 110). by sliding a guide (121) of the mobile measuring device on a holder (181) of the reservoir (Fig. 1:  source container 110) motorized means (Fig. 3:  150 drive device) [0051] for interlocking [0051:  removing [e.g. or inserting] the source container 110 from the drive device, at least the force of the retaining latch has to be overcome. The first form element 111 in FIG. 3 is of a substantially cylindrical shape and has a spherical zone 119 at the opposite end from the cover 113. So that the source container 110 can be lifted out of the second counterpart element 181' against the direction of the load and then pulled out of the drive device at a right angle [e.g. horizontal axis] to the direction of the load, the first form element 111 has to be rod-shaped in accordance with the required upward travel and movable in the first counterpart element 151 against the direction of the load as well as in the direction [e.g. horizontal axis] of the slot of the first counterpart element 151] with a delivery means (Fig. 3: 121 with rotating shaft 132) on the reservoir (Fig. 3: 110) and being configured for actuating delivery of from the reservoir (Figs. 1 & 3: 110) [0040] such that the interlocking of the motorized means (150) with the delivery means (Fig. 3: 121 with rotating shaft 132 located in the reservoir 110 cavity) and the mounting of the motorized means (Fig. 3:  150 drive device) on the reservoir (Fig. 3: 110) is carried out in one translational motion along the first axis (horizontal axis)[0051 reservoir 110 installed along the horizontal axis into 181]; detecting identifying information [0026-0027] & [0048] of the ingredient [0002] by reading of an identifier (Fig. 1: identification emitter 116) [0048: container/reservoir 110 includes an identification emitter 116, for example an RFID tag or a communication- and memory chip. Accordingly, the identification-reader device 175 is not a camera, but a receiver that communicates with the identification emitter 116] on the reservoir (Fig. 1:  source container 110) delivering the ingredient [0002] from the reservoir (Fig. 1:  source container 110) to a container (Fig. 1: receiving container 200) to a container (200) in the measuring device (Fig. 1 reservoir 100 with shaft 132) by actuating the delivery means (Fig. 1 rotating shaft 132); -  acquiring of a mass measurement [0015: The target container rests on the load receiver during the dosage-dispensing process, which allows a continuous collection of weight data and thus the control and regulation of the dosage-dispensing process] of the ingredient [0002] delivered into the container (Fig. 1: receiving container 200) in the measuring device (Fig.1 reservoir 110 and shaft 132) by actuating the delivery means (Fig.1 Shaft 132) [0041]; the ingredient [0002] to be measured out is identified [0026-0027] & [0048] and the device (Fig. 1:  shaft 132)  is mounted on the reservoir (Fig. 1:  source container 110), until the mass of the ingredient [0002] delivered into the container (Fig. 1: receiving container 200) is equal to the predetermined mass [0015:  the drive device is electrically and/or mechanically connected to a force-measuring device, in particular a balance. The latter can during the dosage-dispensing collect appropriate control- and regulating data for the control and regulation of the dosage-dispensing process. The control- and regulating quantities, in particular the change of the weight values as a function of time, can be processed in a control- and regulating unit, whose output values can control the drive device in a suitable manner] for the ingredient [0002].  
Luchinger does not explicitly disclose:
A motorized means for interlocking with a delivery means on the reservoir and being configured for actuating delivery of the ingredient to from the reservoir); the controller is configured to maintain the motorized means activated until the mass of the ingredient acquired by the means of acquisition is equal to the predetermined mass for the ingredient.
the motorized means having an axis of rotation parallel to the first axis.

With regard to 1)  Luchinger823 teaches a motorized means (Fig. 1: motor 13 shaft 27) for interlocking with a delivery means (Fig. 1: rotating body 5) on the reservoir (Fig. 1: reservoir 1) and being configured for actuating delivery of the ingredient to from the reservoir [0027:  This produces a precisely directed stream of bulk material into a narrow-neck container 16 sitting on a balance 15, with no spillage losses]; the controller (Fig. 1: controller 24) is configured to maintain the motorized means [0030] activated until the mass of the ingredient acquired by the means of acquisition is equal to the predetermined mass for the ingredient [0030:  a computer/controller unit 24 connected to the balance 15, controlling the drive unit in such a manner that the delivery of bulk material is stopped as soon as the target weight has been reached].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Luchinger823’s motorized delivery elements, controller and processing to deliver the material by circulating and dispensing the material as a system to use with Luchinger’s dispensing system because the movement of the material provides a smooth flow of the substance and provides the monitoring processing an accurate rate of weight to determine when the delivered mass of substance is precisely delivered [Luchinger823 0007-0008].

With regard to 2) Patterson teaches a motorized means (Fig. 2: 70 actuator) [Col. 6 lines 25-40:   Actuator 70 is attached to frame 28 and is mechanically connected to arm member 64 on the right side of frame 28 as shown in FIG. 2. Actuator 70 is a motor driven actuator which rotates arm member 64 approximately 90⁰ in two opposite directions. That is, actuator 70 turns arm member 64 90⁰ in one direction in one movement and returns arm member 64 90⁰ back to its original position in the second movement. Actuator 70 causes substantially continuous, constant speed movement of arm member 64 and valve 62] the motorized means (Fig. 2: 70) having an axis of rotation (Figs. 2-4:  70 rotates arm 64 of a ball valve in the horizontal axis) parallel to the first axis (Figs. 2-4:  horizontal axis rotating arm 64). 

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Patterson’s horizontal axis  means of actuating a ball dispensing portion of the reservoir as Luchinger’s dispensing portion because  a ball valve allows material flowing from the hopper slows to a rate at which the exact amount flowing therefrom can be accurately controlled providing continuous, constant speed movement of the ball valve from the open position to the closed position [Patterson Col. 3 lines 1-20].

Claim 18. Dependent on the system according to claim 15. Luchinger further discloses a rail (Fig. 2: 160), arranged opposite to at least one reservoir (Fig. 2:  source container/reservoir 110), the rail (Fig. 2: 302), comprising a shifter (Fig. 2: 300) for moving the device over the rail (Fig. 2: 160) [0047].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Luchinger in view of Luchinger823 and Patterson in further view of Sollazzo Lee (US 9052228; “Sollazzo Lee”).

Claim 4. Dependent on the device according to claim 1.  Luchinger does not explicitly disclose:
a wireless communication means, configured to receive at least one predetermined mass.

Sollazzo Lee teaches a precision measurement dispenser provides for storage of a granular bulk material [Abstract].  Sollazzo Lee further teaches a wireless communication means (Fig. 24: transceiver 56 connected to a processor 54), configured to receive at least one predetermined mass [Col. 12 lines 15-25: the controller/processor 54 receives input from the keyboard 28 and the scale or weighing tray 30, and provides output to display 26 and dispensing unit 24. The unit 10 is also preferably networked for communication with other devices. In an exemplary embodiment, the unit 10 comprises a wireless transceiver 56 that uses an antenna 58 to communicate wirelessly with a network].[Col. 5 lines 15-25 recipes by weight] and [Col. 12 lines 32-43:  In another embodiment, processor-executable instructions stored in memory 52 may be configured to control the processor 54 such that recipes may be wirelessly downloaded or updated via a network, such as the Internet, using transceiver 56. … database for providing recipe portion controls].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Sollazzo Lee’s wireless  network for receiving weight portions of a bulk material as a networking option for Luchinger’s processor and dispenser because wireless reception of instruction increases the commercial viability of the product by expanding the devices capability to measure bulk products to meet the consumer’s changing needs [Sollazzo Lee Col. 1 lines 28-35].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Luchinger in view of Luchinger823 and Patterson in further view of Bailey (US 20130126041; “Bailey”).

Claim 7. Dependent on the device according to claim 1. Luchinger does not explicitly disclose:
the motorized means comprise a motor of which the speed depends on the difference between the acquired mass and the predetermined mass of the ingredient.  

Bailey teaches the motorized means (Fig. 1: 21 stirrer motor) comprise a motor (21) of which the speed depends on the difference between the acquired mass and the predetermined mass of the ingredient [0024-0025: dispensing accuracy or speed by controlling at least one of rotation of the or each stirrer, vibration amplitude and/or frequency of the vibration device and/or motion of the pin. The control system may be configured to operate the powder doser such that flow rate is altered during dispensing of powder from the doser, and the control system may be configured to operate the powder doser such that flow rate is decreased as a predetermined target weight is approached. It would have been obvious to one having ordinary skill in the art before the effective filing date to use Bailey’s monitoring of the motorized delivery speed and processing of the weight with the speed with Luchinger’s weight monitoring because the monitoring of the speed predicts a rate to be delivered that can accurately end substance delivery before a final lag in weight can be measured] [Bailey ].

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Luchinger in view of Luchinger823 and Patterson in further view of Luchinger648 (US20100051648: “Luchinger648”).

Claim 11. Dependent on the reservoir according to claim 10. Luchinger does not explicitly disclose:
the opening comprises a worm screw configured to be rotated by the motorized delivery means of the measuring device.

Luchinger648 teaches a dosage dispensing device (Fig. 1).  Luchinger648 further teaches the opening (Fig. 3:  interior of housing 333) comprises a worm screw (Fig. 3: stirrer device 381) rotated  [0031 feed screws, to cause the dosage material to enter the feeder chute] by the motorized delivery means of the device [0031 To avoid the need for such additional feeder elements, the angle is preferably selected so that when the dispensing head is seated in the drive mechanism] & [0064 where 381 is connected to mechanical opening and closing valve 135].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Luchinger648’s worm screw connected to the valving mechanism for dispensing a substance an add the feature to Luchinger’s dispensing drive in a source container opening because the rotation of the worm screw improves the efficiency of dispensing the product through the opening and improves the reliability of the device from clogging [Luchinger648 0027].

Claims 12 & 13 is rejected under 35 U.S.C. 103 as being unpatentable over Luchinger (US 20080072993; “Luchinger”) in view of Luchinger823 and Patterson in further view of Luechinger (US 20130126041; “Luechinger”).

Claim 12. Dependent on the reservoir according to claim 10. Luchinger does not explicitly disclose:
the opening comprises vibration means configured to be activated by the motorized delivery means of the measuring device.

Luechinger teaches the opening (Fig. 6a: dispensing head 201) comprises vibration means (Fig. 6b: agitator 49) and activated by the motorized delivery means (Fig. 6b: 4 rotating shaft connected to motor) of the device [0076].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Luechinger’s vibration agitator motor with Luchinger’s agitator because the agitation of the dispenser improves dispensing accuracy and efficiency in delivering high cost value ingredients without waste or cross contamination [Luechinger 0076].  

Claim 13. Dependent on the reservoir according to claim 10. Luchinger does not explicitly disclose:
the opening comprises a claw for grating and braking up the ingredient.  

Luechinger teaches the opening (Fig. 6a: dispensing head 201) comprises a claw (Fig. 6a: claw 215) for grating and braking up the ingredient [0066:  this arrangement is of particular advantage in the case of pulverous substances with poor flow properties, such as for example sticky powders, or for the dispensing of pasty substances. It is further of considerably advantage in this case if a conveying tool 12 is used].  

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Luechinger’s claw on a motorized agitator with Luchinger’s dispensing agitator because the additional claw improves the quality of the dispensing pasty substances by applying angled pulverizing forces to the pulverous substances at the outlet for smooth flow of the substance [Luechinger 0006].
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2855                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855